Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-16 are cancelled.
Claims 17-36 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 17-35), machine (claim 36).  Accordingly, claims 17-36 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 36 includes limitations that recite at least one abstract idea. Specifically, independent claim 36 recites:
A system comprising:
-one or more memories storing a plurality of analyzer rules, each of the plurality of analyzer rules including parameters specifying input data and including one or more indicators that each correspond to a pre-defined error code associated with a violation of evidence-based medicine criteria, wherein the violation is based on patient specific data; 
-one or more computing devices for receiving a diagnosis for a person and a proposed treatment plan, identifying a set of treatment plans associated with the diagnosis, receiving a configuration indicating which of the plurality of analyzer rules to run, running two or more analyzer rules in parallel with respect to the set of treatment plans and the proposed treatment plan, and identifying a violation based on at least one of the analyzer rules, the at least one of the analyzer rules including an indicator whose predefined error code is associated with a violation corresponding to one or both of the proposed treatment plan and a plan from among the set of treatment plans; and 
-one or more displays for displaying the indicator associated with the violation.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because identifying treatment plans associated with a diagnosis and determining violation of rules according to the treatment plan proposed and the standard treatment plan can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) comprising:
-one or more memories storing a plurality of analyzer rules (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 26), each of the plurality of analyzer rules including parameters specifying input data and including one or more indicators that each correspond to a pre-defined error code associated with a violation of evidence-based medicine criteria, wherein the violation is based on patient specific data (mere field of use limitation, see MPEP 2106.05(h); para. 13); 
-one or more computing devices (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 28) for receiving a diagnosis for a person and a proposed treatment plan (extra-solution activity, see MPEP 2106.05(g)), identifying a set of treatment plans associated with the diagnosis, receiving a configuration indicating which of the plurality of analyzer rules to run (extra-solution activity, see MPEP 2106.05(g); para. 13, para. 138), running two or more analyzer rules in parallel with respect to the set of treatment plans and the proposed treatment plan, and identifying a violation based on at least one of the analyzer rules, the at least one of the analyzer rules including an indicator (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)) whose predefined error code is associated with a violation corresponding to one or both of the proposed treatment plan and a plan from among the set of treatment plans; and 
-one or more displays for displaying the indicator associated with the violation (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 144, para. 28).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 17 and 35 and analogous independent claim 36 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 17 and 35 and analogous independent claim 36 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 18 and 19: The claims specify the error code to be associated with a violation of a dose, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 20: The claim specifies storing data of parameters tied to a patient associated with the running of analyzer rules and a number of indicators generated, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 21: The claim specifies error code associated with violation of insurance policy language and transmitting the identified language to the insurer, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 22: he claim specifies the order to run the analyzer rules and running the rules in that order based upon the configuration, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 23: The claim specifies storing the analyzer run including configuration and results of the running, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 24: The claim specifies stored analyzer run includes indicators whose corresponding error codes are associated with violations occurring during the running of analyzer rules, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 25-27: The claims specify patient specific data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 28-29: The claims specify the generation of treatment plans with evidence-based medicine or payment guidelines of a payer, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 30: The claim specifies analyzer rules including an indicator having customizable text for describing the violation, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 31: The claim specifies displaying to customize the text, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 32: The claim specifies an interface that allows customization, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 33: The claim specifies transferring for each analyzer rules a master list of the indicators, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 34: The claim specifies customizable text for describing the violation and displaying the customizable text in the master list, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 17, 36, and 26 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a diagnosis and a proposed treatment plan, receiving a configuration indicating analyzer rules to run, displaying the indicator associated with the violation e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); identifying a set of treatment plans associated with the diagnosis, running analyzer rules, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 18-34, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 31-32, 34 (indictor with a customizable text and displaying customization option), claim 33 (transferring to a master list the indicators whose corresponding error codes are associated with violations), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claim 20 (storing parameters tied to a patient and indicators that were generated), claims 23-24 (storing an analyzer run), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 18-19 (analyzer rules indicating an error code associated with a drug), claim 21 (analyzer rules including an indicator associated with a violation of insurance policy), claim 22 (running the rules in order in the configuration), claims 25-27 (patient specific data), claims 28-29 (generating treatment plans according to evidence-based medicine or payment guidelines of a payer), e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 17-36
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17-21, 24, 30, 33-36 recite the limitation “indicator.”  The specification fails to show the indicator corresponding to an error code that’s associated with a violation, specifically the analyzer rules including an indicator.  As per claim 20, the specification fails to show indicators being generated.  As per claim 30, the specification fails to show an indicator with a customizable text for describing the violation.  As per claims 33-34, the specification fails to disclose indicators in a master list.  Examiner asks the Applicant for clarification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 17-21, 24, 30, 33-36, the limitation “indicators that each correspond to a pre-defined error code” is indefinite.  It is unclear what exactly is an indicator.  Is it the code being displayed with associated error, a notification, or is it a flag on a list?  Examiner asks the Applicant for clarification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 10, 15, and 17-20 of U.S. Patent No. 10,614,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims would be rejected under the patent since the claims are directed to running analyzer rules and identifying violations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greene – U.S. Publication No. 2012/0310661 – System for allowing physicians to deviate from a treatment guideline.
Schmitt et al. – U.S. Publication No. 2008/0082358 – A clinical decision support system that compares clinical information against rules.
D. E. Robbins, V. P. Gurupur and J. Tanik, "Information architecture of a clinical decision support system," 2011 Proceedings of IEEE Southeastcon, 2011, pp. 374-378. – A clinical decision support system architecture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626